Citation Nr: 1609761	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic distress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  He also had subsequent reserve service, which included active duty from January 22, 1991 to March 21, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2015, the Board denied service connection for PTSD and an acquired psychiatric disorder, other than PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding both claims to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims to have PTSD or a different acquired psychiatric disorder due to service.  He contends the disorder developed during a Reserve drill weekend in September or October of 1988, 1989, or 1990, when he witnessed a Bradley vehicle going over a range road and killing two soldiers.  He reported that he then stood watch over the accident scene, in Fort Knox, Kentucky.  (Stressor Statements from December 2006, February 2011, March 2011, and October 2011).

The parties of the November 2015 joint motion for remand found that VA had not attempted to verify whether the claimed accident occurred in September or October of 1990, and directed the Board to "ensure that all necessary actions are taken to attempt to verify whether the alleged accident took place in September or October 1990."  The AOJ should also attempt to verify a September or October 1990 incident, as well as, in September or October 1989 (which the AOJ also did not consider).

An October 16, 2009 VA medical record, also included stressors of "buddies getting killed and a battery blowing up in someones [sic.] face."  The AOJ should give the Veteran another opportunity to clarify his stressors for possible verification, and attempt to verify any identified stressors.

If the AOJ finds that a stressor occurred, the AOJ should also verify the Veteran's period of active service for the stressor time period, with the National Personnel Records Center (NPRC) or any other appropriate source.  The AOJ should also obtain any unassociated service treatment records relevant to such period of active duty, if they have not all already been obtained.   

The Veteran does not have a PTSD diagnosis, but is diagnosed with depression and dysthymic disorder.  (October 2009 VA medical record, January 2007 Social Security Administration - Psychiatric Review Technique).  A VA examination is necessary to determine whether he has a psychiatric disorder etiologically related to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran receives VA psychiatric treatment.  Any pertinent, unassociated VA treatment records should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. Give the Veteran the opportunity to provide PTSD stressor information, to include his October 2009 report of his friends dying and a battery blowing up.

2.  After requesting the above information, and providing the Veteran an appropriate amount of time to answer the information request, undertake appropriate efforts to verify the Veteran's allegations of: (a) a friend dying, (b) a battery blowing up in someone's face, (c) witnessing  a Bradley vehicle going over a range road and killing two soldiers and watching over the accident scene in either September or October of 1988, 1989, or 1990, in Fort Knox, Kentucky, and (d) any other stressor reported.

3.  (a) If a stressor is found to have occurred, contact the NPRC or other appropriate agency to verify periods of active duty, active duty for training (ACDUTA), and inactive duty training (INACDUTRA) in reference to the Veteran's stressor.  

(b) The AOJ/AMC should also obtain any unassociated service treatment records, if any exist that have not already been obtained related to such stressor period.  

4.  The AOJ/AMC should obtain all, relevant, unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After the above development has been accomplished, schedule the Veteran for a VA psychiatric examination before an appropriate specialist.  The Veteran's claims file and copy of this REMAND must be provided to the examiner for review.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The examiner should address the following:

(a) Does the Veteran meet the criteria for a diagnosis of PTSD?  If the answer is "Yes, is it at least as likely as not (probability of at least 50 percent), that there is a causal connection between any current symptoms of PTSD and any verified stressor (if found)?  

(b) If PTSD is diagnosed, please specifically identify the particular stressor(s) upon which the diagnosis is predicated. 

(c) Does the Veteran meet the criteria for any psychiatric disorder OTHER THAN PTSD (to possibly include depression or dysthymic disorder)? If the answer is "Yes," please provide the diagnosis for EACH such mental disorder found to exist.

(d) For EACH diagnosis of an acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder developed during, was caused by, or is it the result of, any event that occurred during service?

(e) If the examiner finds that the Veteran DOES NOT meet the criteria for any diagnosis of an acquired psychiatric disorder, to include PTSD, he/she should explain the medical basis for that finding, and should reconcile his/her opinion with any conflicting findings and opinions of record.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

